Citation Nr: 1111770	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee strain.

2.  Entitlement to an initial increased disability rating in excess of 10 percent for lumbosacral spine with degenerative disc disease (DDD) of L1-2 and L5-S1, claimed as crushed discs, bad alignment, and frequent mid back pain.

3.  Entitlement to an initial increased disability rating in excess of 10 percent for a cervical spine strain, claimed as crushed discs and degenerative disc condition.

4.  Entitlement to an initial increased disability rating in excess of 10 percent for a right knee strain, claimed as chondromalacia, slack tendons, and painful hyperextension.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from an February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for lumbosacral spine with DDD of L1-2 and L5-S1, a cervical spine strain, and a right knee strain, and assigned each a noncompensable disability rating.  Subsequently, in a March 2010 rating decision, the RO increased the Veteran's disability rating for lumbosacral spine with DDD of L1-2 and L5-S1to 10 percent, a cervical spine sprain to 10 percent, and continued a noncompensable rating for a right knee strain.  Additionally, in a October 2010 rating decision, the RO increased the Veteran's disability rating for a right knee strain to 10 percent.  

Additionally, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in November 2010.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The issues of lumbosacral spine with DDD of L1-2 and L5-S1, a cervical spine strain, and a right knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his November 2010 hearing, the Veteran indicated his desire to withdraw his appeal seeking an increased rating for a left knee strain.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of an increased rating for a left knee strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In November 2010, the Veteran testified during a Travel Board Hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran's representative stated that he wished to withdraw the issue of entitlement to an initial compensable rating for a left knee strain.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to this issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issue of entitlement to an initial compensable rating for a left knee strain and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an initial compensable rating for a left knee strain and it is dismissed.


ORDER

Entitlement to an initial compensable rating for a left knee strain is dismissed.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an initial increased rating in excess of 10 percent for lumbosacral spine with DDD of L1-2 and L5-S1, a cervical spine strain, and a right knee strain.

At the November 2010 Travel Board Hearing, the Veteran stated that his July 2010 VA examination did not fully contemplate the severity of his right knee condition.  Specifically, he stated that he believed the examiner did not completely perform all the test necessary to illustrate the instability of his right knee.  Additionally, the Veteran stated that he had a complete tear of the ACL, which contributed to the worsening of his right knee instability.  Furthermore, the Veteran's representative reported at the hearing that since the March 2010 Decision Review Officer Hearing, the Veteran experienced further pain and discomfort in his back.  Moreover, the Veteran stated that he had to increase his medication for his back pain from a couple of times a week, to two to three time per day.  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his right knee strain and back disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his conditions up through December 2006.  Because it appears that there may be outstanding VA medical records dated after December 2006 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from December 2006 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2) After obtaining any available treatment records, the Veteran should be scheduled for a new VA spine examination to determine the current level of severity of the Veteran's back disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire cervical and lumbar spine, and of unfavorable ankylosis of his entire spine.

Also, the examiner should identify any neurological pathology related to the service-connected cervical and lumbar spine disabilities (including the nerves involved) and fully describe the extent and severity of those symptoms.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's cervical and lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical and lumbar spine are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also indicate the impact of the Veteran's back condition on his ability to work.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should write a comprehensive report discussing the current severity of the Veteran's right knee disability.  All necessary testing should be provided, including range of motion tests.  Additionally, the examiner should specifically state if the Veteran has any recurrent subluxation or lateral instability of the right knee and, if so, whether those symptoms are slight, moderate, or severe.  

The examiner should also be asked to determine whether the right knee exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


